OPINION ON REHEARING.

Per Curiam:

A rehearing was granted for the purpose of permitting the fullest possible presentation by the parties or others who might be interested in islands in the Arkansas river. We have again carefully considered the question and see no reason to change the former opinion and order of reversal, and they will therefore stand. Attention is called to Park Commissioners v. Taylor, 133 Iowa, 453, 108 N. W. 927, showing the extent to which the supreme court of Iowa has gone in holding that meandering is conclusive evidence of navigability.
Johnston, C. J., dissents.